Name: Commission Regulation (EU) NoÃ 449/2010 of 25Ã May 2010 amending Council Regulation (EC) NoÃ 747/2001 as regards tariff quotas of the Union for certain agricultural and processed agricultural products originating in Egypt and repealing Regulations (EC) NoÃ 2276/2003, (EC) NoÃ 955/2005, (EC) NoÃ 1002/2007 and (EC) NoÃ 1455/2007
 Type: Regulation
 Subject Matter: agricultural activity;  plant product;  beverages and sugar;  trade;  tariff policy;  Africa
 Date Published: nan

 26.5.2010 EN Official Journal of the European Union L 127/1 COMMISSION REGULATION (EU) No 449/2010 of 25 May 2010 amending Council Regulation (EC) No 747/2001 as regards tariff quotas of the Union for certain agricultural and processed agricultural products originating in Egypt and repealing Regulations (EC) No 2276/2003, (EC) No 955/2005, (EC) No 1002/2007 and (EC) No 1455/2007 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 747/2001 of 9 April 2001 providing for the management of Community tariff quotas and of reference quantities for products eligible for preferences by virtue of agreements with certain Mediterranean countries and repealing Regulations (EC) No 1981/94 and (EC) No 934/95 (1) and in particular Article 5(1)(b) thereof, Whereas: (1) In 2008 an Agreement has been concluded in the form of an Exchange of Letters between the European Community and the Arab Republic of Egypt concerning reciprocal liberalisation measures on agricultural products, processed agricultural products and fish and fishery products, the replacement of Protocols 1 and 2 and their annexes and amendments to the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the Arab Republic of Egypt, of the other part, hereinafter the Agreement, which has been approved by Council Decision 2010/240/EC (2). (2) The Agreement provides for new tariff quotas for agricultural and processed agricultural products originating in Egypt. It provides also for changes to existing tariff quotas for those products which are laid down in Regulation (EC) No 747/2001, Commission Regulation (EC) No 2276/2003 of 22 December 2003 opening tariff quotas and laying down the duties applicable within these tariff quotas for imports into the European Community of certain processed agricultural products originating in Egypt (3), Commission Regulation (EC) No 955/2005 of 23 June 2005 opening a Community import quota for rice originating in Egypt (4), Commission Regulation (EC) No 1002/2007 of 29 August 2007 laying down detailed rules for the application of Council Regulation (EC) No 2184/96 concerning imports into the Community of rice originating in and coming from Egypt (5) and Commission Regulation (EC) No 1455/2007 of 10 December 2007 opening certain Community import quotas for rice originating in Egypt (6). (3) It is necessary to implement the new tariff quotas and the changes to the existing tariff quotas provided for in the Agreement. For reasons of clarity, it is appropriate to bring together all tariff quotas for agricultural and processed agricultural products originating in Egypt in one single legislative act. (4) Regulation (EC) No 747/2001 should therefore be amended accordingly and Regulations (EC) No 2276/2003, (EC) No 955/2005, (EC) No 1002/2007 and (EC) No 1455/2007 should therefore be repealed. (5) Import licences issued under Regulation (EC) No 955/2005 and Regulation (EC) No 1002/2007 are valid from their date of issue until the end of the following month. Where the validity period of import licences issued under those Regulations before the entry into force of this Regulation expires after the date of repeal of those Regulations, importers could not comply with their obligations related to import licences. Member States should therefore be permitted in such cases to derogate from Commission Regulation (EC) No 376/2008 of 23 April 2008 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (7), and to release the security lodged by importers. In the interest of clarity it should also be provided that import licences issued after the entry into force of this Regulation under Regulation (EC) No 955/2005 and Regulation (EC) No 1002/2007 are to be valid only until the date of repeal of those Regulations. (6) For the purpose of calculating the tariff quotas for the first year of application, it should be provided, in accordance with the Agreement, that the volumes of the tariff quotas for which the quota period starts before the date of entry into force of the Agreement, should be reduced by a proportion relating to that part of the period which has elapsed before that date. (7) Since the Agreement enters into force on 1 June 2010, this Regulation should apply from that date. However, in the interest of legal certainty, provisions concerning the validity of licences issued before that date should apply immediately. (8) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 Annex IV to Regulation (EC) No 747/2001 is replaced by the text set out in the Annex to this Regulation. Article 2 Regulations (EC) No 2276/2003, (EC) No 955/2005, (EC) No 1002/2007 and (EC) No 1455/2007 are repealed. Article 3 1. The validity of import licences issued with an expiry date after 31 May 2010 under Regulation (EC) No 955/2005 and Regulation (EC) No 1002/2007 before the entry into force of this Regulation shall expire on 31 May 2010. By derogation from Article 7(1) of Regulation (EC) No 376/2008, until 30 June 2010 the titular holder of the import licences referred to in the first subparagraph may return the unused import licences to the competent authorities of the Member States concerned which shall release the security for the quantities not used. 2. By derogation from Article 4(3) of Regulation (EC) No 955/2005 and Article 3(4) of Regulation (EC) No 1002/2007, the validity period of import licences issued under those Regulations after the entry into force of this Regulation shall not extend after 31 May 2010. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 June 2010 with the exception of Article 3 which shall apply from the date of the entry into force of this Regulation. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 May 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 109, 19.4.2001, p. 2. (2) OJ L 106, 28.4.2010, p. 39. (3) OJ L 336, 23.12.2003, p. 46. (4) OJ L 164, 24.6.2005, p. 5. (5) OJ L 226, 30.8.2007, p. 15. (6) OJ L 325, 11.12.2007, p. 74. (7) OJ L 114, 26.4.2008, p. 3. ANNEX ANNEX IV EGYPT Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of the CN codes as they exist at the time of adoption of this Regulation. Where ex CN codes are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together. Tariff quotas Order No CN code TARIC sub-division Description of goods Quota period Quota volume (in tonnes net weight) Quota duty 09.1712 0703 20 00 Garlic, fresh or chilled From 1.6 to 30.6.2010 727 Exemption From 15.1.2011 to 30.6.2011 and for each period thereafter from 15.1 to 30.6 4 000 (1) 09.1783 0707 00 05 Cucumbers, fresh or chilled From 15.11.2010 to 15.5.2011 and for each period thereafter from 15.11 to 15.5 3 000 (2) Exemption (3) 09.1784 0805 10 20 Sweet oranges, fresh From 1.12 to 31.5 36 300 (4) Exemption (5) 09.1799 0810 10 00 Strawberries, fresh From 1.10.2010 to 30.4.2011 10 000 Exemption From 1.10.2011 to 30.4.2012 10 300 From 1.10.2012 to 30.4.2013 10 609 From 1.10.2013 to 30.4.2014 10 927 From 1.10.2014 to 30.4.2015 11 255 From 1.10.2015 to 30.4.2016 and for each period thereafter from 1.10 to 30.4 11 593 09.1796 1006 20 Husked (brown) rice From 1.6 to 31.12.2010 11 667 Exemption From 1.1 to 31.12.2011 20 600 From 1.1 to 31.12.2012 21 218 From 1.1 to 31.12.2013 21 855 From 1.1 to 31.12.2014 22 510 From 1.1 to 31.12.2015 and for each period thereafter from 1.1 to 31.12 23 185 09.1797 1006 30 Semi-milled or wholly milled rice, whether or not polished or glazed From 1.6 to 31.12.2010 40 833 Exemption From 1.1 to 31.12.2011 72 100 From 1.1 to 31.12.2012 74 263 From 1.1 to 31.12.2013 76 491 From 1.1 to 31.12.2014 78 786 From 1.1 to 31.12.2015 and for each period thereafter from 1.1 to 31.12 81 149 09.1798 1006 40 00 Broken rice From 1.6 to 31.12.2010 46 667 Exemption From 1.1 to 31.12.2011 82 400 From 1.1 to 31.12.2012 84 872 From 1.1 to 31.12.2013 87 418 From 1.1 to 31.12.2014 90 041 From 1.1 to 31.12.2015 and for each period thereafter from 1.1 to 31.12 92 742 09.1785 1702 50 00 Chemically pure fructose in solid form From 1.6 to 31.12.2010 583 Exemption For each period thereafter from 1.1 to 31.12 1 000 09.1786 ex 1704 90 99 91 99 Other sugar confectionery, not containing cocoa, containing 70 % or more by weight of sucrose (including invert sugar expressed as sucrose) From 1.6 to 31.12.2010 583 Exemption From 1.1 to 31.12.2011 1 100 From 1.1 to 31.12.2012 1 210 From 1.1 to 31.12.2013 1 331 From 1.1 to 31.12.2014 1 464 From 1.1 to 31.12.2015 and for each period thereafter from 1.1 to 31.12 1 611 09.1787 ex 1806 10 30 10 Sweetened cacao powder, containing 70 % or more but less than 80 % of sucrose (including invert sugar expressed as sucrose) or isoglucose expressed as sucrose From 1.6 to 31.12.2010 292 Exemption From 1.1 to 31.12.2011 525 From 1.1 to 31.12.2012 551 From 1.1 to 31.12.2013 579 From 1.1 to 31.12.2014 608 From 1.1 to 31.12.2015 and for each period thereafter from 1.1 to 31.12 638 09.1788 1806 10 90 Sweetened cacao powder, containing 80 % or more by weight of sucrose (including invert sugar expressed as sucrose) or isoglucose expressed as sucrose From 1.6 to 31.12.2010 292 Exemption From 1.1 to 31.12.2011 525 From 1.1 to 31.12.2012 551 From 1.1 to 31.12.2013 579 From 1.1 to 31.12.2014 608 From 1.1 to 31.12.2015 and for each period thereafter from 1.1 to 31.12 638 09.1789 ex 1806 20 95 90 Chocolate and other food preparations containing cocoa, in blocks, slabs or bars weighing more than 2 kg or in liquid, paste, powder, granular or other bulk form, in containers or immediate packings of a content exceeding 2 kg, containing less than 18 % by weight of cocoa butter, containing 70 % or more by weight of sucrose (including invert sugar expressed as sucrose) From 1.6 to 31.12.2010 292 Exemption From 1.1 to 31.12.2011 525 From 1.1 to 31.12.2012 551 From 1.1 to 31.12.2013 579 From 1.1 to 31.12.2014 608 From 1.1 to 31.12.2015 and for each period thereafter from 1.1 to 31.12 638 09.1790 ex 1901 90 99 36 95 Other food preparations of flour, groats, meal, starch or malt extract, not containing cocoa or containing less than 40 % by weight of cocoa calculated on a totally defatted basis, not elsewhere specified or included, food preparations of goods of headings 0401 to 0404, not containing cocoa or containing less than 5 % by weight of cocoa calculated on a totally defatted basis, not elsewhere specified or included, containing 70 % or more by weight of sucrose/isoglucose From 1.6 to 31.12.2010 583 Exemption From 1.1 to 31.12.2011 1 100 From 1.1 to 31.12.2012 1 210 From 1.1 to 31.12.2013 1 331 From 1.1 to 31.12.2014 1 464 From 1.1 to 31.12.2015 and for each period thereafter from 1.1 to 31.12 1 611 09.1791 ex 2101 12 98 92 97 Preparations with a basis of coffee, containing 70 % or more by weight of sucrose/isoglucose From 1.6 to 31.12.2010 583 Exemption From 1.1 to 31.12.2011 1 100 From 1.1 to 31.12.2012 1 210 From 1.1 to 31.12.2013 1 331 From 1.1 to 31.12.2014 1 464 From 1.1 to 31.12.2015 and for each period thereafter from 1.1 to 31.12 1 611 09.1792 ex 2101 20 98 85 Preparations with a basis of tea or mate, containing 70 % or more by weight of sucrose/isoglucose From 1.6 to 31.12.2010 292 Exemption From 1.1 to 31.12.2011 525 From 1.1 to 31.12.2012 551 From 1.1 to 31.12.2013 579 From 1.1 to 31.12.2014 608 From 1.1 to 31.12.2015 and for each period thereafter from 1.1 to 31.12 638 09.1793 ex 2106 90 59 10 Other flavoured or coloured sugar syrups (excluded isoglucose, lactose, glucose and maltodextrine syrups), containing 70 % or more by weight of sucrose/isoglucose From 1.6 to 31.12.2010 292 Exemption From 1.1 to 31.12.2011 525 From 1.1 to 31.12.2012 551 From 1.1 to 31.12.2013 579 From 1.1 to 31.12.2014 608 From 1.1 to 31.12.2015 and for each period thereafter from 1.1 to 31.12 638 09.1794 ex 2106 90 98 26 34 53 Other food preparations not elsewhere specified or included, of a kind used in drink industries, containing 70 % or more by weight of sucrose/isoglucose From 1.6 to 31.12.2010 583 Exemption From 1.1 to 31.12.2011 1 100 From 1.1 to 31.12.2012 1 210 From 1.1 to 31.12.2013 1 331 From 1.1 to 31.12.2014 1 464 From 1.1 to 31.12.2015 and for each period thereafter from 1.1 to 31.12 1 611 09.1795 ex 3302 10 29 10 Other preparations of a kind used in drink industries, containing all flavouring agents characterising a beverage, of an actual alcoholic strength by volume not exceeding 0,5 %, containing 70 % or more by weight of sucrose/isoglucose From 1.6 to 31.12.2010 583 Exemption From 1.1 to 31.12.2011 1 100 From 1.1 to 31.12.2012 1 210 From 1.1 to 31.12.2013 1 331 From 1.1 to 31.12.2014 1 464 From 1.1 to 31.12.2015 and for each period thereafter from 1.1 to 31.12 1 611 (1) From 15 January 2011, this tariff quota volume shall be annually increased by 3 % of the volume of the previous year. The first increase shall take place on the volume of 4 000 tonnes net weight. (2) From 15 November 2011, this tariff quota volume shall be annually increased by 3 % of the volume of the previous year. The first increase shall take place on the volume of 3 000 tonnes net weight. (3) The exemption applies only to the ad valorem duty. (4) Within this tariff quota, the specific duty provided in the Unions list of concessions to the WTO is reduced to zero, if the entry price is not less than EUR 264/tonne, being the entry price agreed between the European Union and Egypt. If the entry price for a consignment is 2, 4, 6 or 8 % lower than the agreed entry price, the specific customs quota duty shall be equal respectively to 2, 4, 6 or 8 % of this agreed entry price. If the entry price of a consignment is less than 92 % of the agreed entry price, the specific customs duty bound within the WTO shall apply. (5) Also exemption of the ad valorem duty, in the framework of this tariff quota.